Citation Nr: 1424789	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  11-16 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Los Angeles, California


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel
INTRODUCTION

The Veteran had active duty service from September 1969 to May 1971, including service in the Republic of Vietnam.  He has been awarded the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for peripheral neuropathy of the upper and lower extremities.  In January 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2011.

The Board notes that the RO initially adjudicated this claim as a petition to reopen a claim for service connection for peripheral neuropathy in an April 2009 rating decision.  However, the Board finds that this claim, previously characterized as a request to reopen, should be characterized as an original claim for service connection.  A review of the Veteran's claims file indicates that the Veteran was initially denied service connection for peripheral neuropathy of the upper and lower extremities in a May 2008 rating decision; he filed a "request to reopen" this claim in January 2009 and additional VA treatment records were associated with the claims file in March 2009.  An April 2009 rating decision later denied the Veteran's petition to reopen the claim for service connection.  In accordance with the provisions regarding the receipt of additional evidence within one year of the issuance of a rating decision, the Board has concluded that the May 2008 rating decision was not final.  See 38 C.F.R. § 3.156(b) (2013).  The Board's recharacterization of this claim is not prejudicial to the Veteran, as he no longer has to overcome the procedural hurdle of submitting new and material evidence.  Moreover, as noted below, this claim is being remanded for agency of original jurisdiction (AOJ) development and adjudication.

In June 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the claims file.  During the hearing, the Veteran submitted additional evidence in support of his claim, accompanied by a waiver of initial AOJ consideration.  See 38 C.F.R. § 20.1304 (2013).

The Board also notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless files associated with the Veteran's claim.  A review of the documents in Virtual VA consist of various adjudicatory documents that were duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

For reasons expressed below, the matter on appeal is being remanded to the AOJ VA will notify the Veteran if further action, on his part, is required.

As a final preliminary matter, the Board notes that, in an April 2006 submission, the Veteran raises the issue of service connection for a neck disorder.  It does not appear that the Veteran's claim for service connection has been addressed by the AOJ.  As such, this matter is not properly before the Board, and is thus referred to the AOJ for appropriate action.


REMAND

The Board's review of the claims file reveals that further AOJ action on this claim is warranted. 

The Veteran asserts that his peripheral neuropathy of the extremities began in 1971 or 1972 and is the result of his exposure to herbicides in Vietnam.  The service treatment records are negative for complaints, treatments or diagnoses related to any peripheral neuropathy condition.  The post-service treatment records reflect the treatment and diagnosis of a variety of conditions, including peripheral polyneuropathy in November 2007 and peripheral neuropathy in April 2008.

A January 2008 opinion from Dr. J. C., a VA neurologist, indicated that he agreed with the accompanying assessment of an intern and noted that the Veteran suffered from "long-term polyneuropathy [that began] shortly after exposure to [A]gent [O]range in Vietnam."  However, this opinion did not contain a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Moreover, the accompanying opinion by the intern indicated that the Veteran suffered from demyelinating or axonal sensorimotor polyneuropathy with an unclear etiology and that noted that such condition "could be" caused by Agent Orange.  This opinion is not sufficient to substantiate the claim due to the speculative or vague language employed by the physician.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  See also; Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Finally, the Board notes that an April 2008 VA examiner diagnosed the Veteran with peripheral neuropathy of the extremities and indicated that the etiology of this disease was "unknown," but that the Veteran would benefit from a neurological evaluation, including nerve conduction study, to clarify the nature and etiology of the condition.

Under the circumstances noted above, the Board finds that the medical evidence currently of record is inadequate, and that further examination and opinion is needed to resolve the service connection claim on appeal.  See 38 U.S.C.A.             § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Prior to arranging for the Veteran to undergo a VA examination, to ensure all due process requirements are met, and record is complete, the RO should undertake appropriate action to obtain all outstanding, pertinent records. 

As regards VA records, the claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in West Los Angeles, to include the Sepulveda Outpatient Clinic (OPC) dated through January 2009.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Therefore, the RO should obtain from the West Los Angeles VAMC, to include the Sepulveda OPC, all pertinent, outstanding records of evaluation and/or treatment of the Veteran since January 2009, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private medical records. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal. 

Accordingly, the matter is hereby REMANDED for the following action:

1.  Obtain from the West Los Angeles VAMC, to include the Sepulveda OPC, all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since January 2009.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA nerves examination, by an appropriate physician at a VA medical facility, to determine the current nature and etiology of his claimed peripheral neuropathy.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

a)  Identify all diagnoses related to the Veteran's claimed peripheral neuropathy of the extremities.  The physician should identify all such disorders that have been present at any time since November 2007. 

b)  With regard to each such diagnosis, the physician should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it had its onset during, or is otherwise related to, the Veteran's period of service, to include his presumed exposure to herbicides.  The examiner should specifically comment on the Veteran's contentions that his symptoms began in 1971 or 1972 and that this condition was caused by his exposure to herbicides during service.

In answering the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his assertions in this regard must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a clear rationale for doing so.

Complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence (to particularly include all evidence received since the March 2011 supplemental statement of the case) and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



